Citation Nr: 1312183	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  07-27 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

1.  Entitlement to a rating higher than 20 percent for service-connected diabetes mellitus, type 2, with diabetic retinopathy.

2.  Entitlement to a rating higher than 20 percent for service-connected left upper extremity peripheral neuropathy, effective March 3, 2011.

3.  Entitlement to a rating higher than 20 percent for service-connected right upper extremity peripheral neuropathy, effective March 3, 2011.




REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1970.  This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In December 2010, the Board remanded this appeal for further development.  As detailed below, the Board finds that a remand is again required.  In a January 2012 rating decision, the RO granted separate ratings for right and left upper extremity peripheral neuropathy, each rated as e20 percent disabling, effective March 3, 2011.  As these disabilities flow from the original claim of an increased rating for diabetes mellitus, type II, they are considered as part of this appeal and will be addressed by the Board. 

In a rating decision of July 2008, the RO denied a total rating based on individual unemployability.  Since that date, the Veteran's total combined rating has been increased to 80 percent; this issue is referred to the RO for appropriate development.   

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Inasmuch as the Board sincerely regrets the additional delay, a remand is necessary before the Veteran's claims of entitlement to a rating higher than 20 percent for service-connected diabetes mellitus, type 2, with diabetic retinopathy, can be adjudicated.

A review of the claims file indicates that private treatment records pertaining to the Veteran's diabetic retinopathy, currently deemed noncompensable, are missing.  In particular, VA treatment notes reflect that the Veteran received treatment at a private retinal clinic during the appeal period, including surgery, and mention a 
Dr. Herring.  See November 2008 and February 2011 VA treatment notes.  The Veteran also reported undergoing laser eye surgery for his diabetic retinopathy.  See statement received January 2012.  As these records are relevant to the Veteran's appeal, they should be sought on remand, with any needed assistance from the Veteran.

Additionally, as this claim is being remanded for additional development, on remand, the RO/AMC should attempt to obtain the Veteran's up-to-date VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all sources of treatment or evaluation he has received for his diabetic retinopathy and to provide necessary releases for records of such treatment or evaluation.  Of particular interest are records detailing the Veteran's laser eye surgery and treatment from 
Dr. Herring.  The RO/AMC should obtain complete records of all such treatment and evaluations from all sources identified by the Veteran.  If such records are unavailable, the claims file should be clearly documented to that effect and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Associate with the Veteran's claims folder any outstanding VA treatment records from March 2011 through the present.  

3. After any new evidence has been associated with the claims file, the Veteran should be scheduled with an appropriate in-person examination to determine the current severity of the Veteran's diabetes mellitus type II, to include review of diabetic retinopathy, and peripheral neuropathy of the upper extremities.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. It should be specifically noted whether the Veteran requires insulin, must adhere to a restricted diet and regulate his activities because of his diabetic condition.

4.  Upon completion of the above tasks, along with any additional notice or development actions deemed necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case, with an appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


